         Case 19-34446 Document 228 Filed in TXSB on 09/06/19 Page 1 of 2



UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
HENRY G. HOBBS, JR.
ACTING UNITED STATES TRUSTEE
REGION 7, SOUTHERN and WESTERN DISTRICTS OF TEXAS
HECTOR DURAN
TRIAL ATTORNEY
515 Rusk, Suite 3516
Houston, Texas 77002
Telephone: (713) 718-4650 x 241
Fax: (713) 718-4670
                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                      §                         CASE NO.
                            §
HALCON RESOURCES CORPATION, §                         19-34446 (DRJ)
et al.,                     §                         (Chapter 11)
                            §                         Jointly Administered
        DEBTORS 1           §

                          NOTICE OF APPOINTMENT OF
                       COMMITTEE OF UNSECURED CREDITORS

TO THE HONORABLE DAVID R. JONES
UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW Henry G. Hobbs, Jr., the Acting United States Trustee for Region 7, who
pursuant to 11 U.S.C. § 1102(a)(1) hereby appoints the following eligible creditors to the
Committee of Unsecured Creditors in this case:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are: Halcón Resources Corporation (0684), Halcón Resources
Operating, Inc. (4856), Halcón Holdings, Inc. (5102), Halcón Energy Properties, Inc. (5292),
Halcón Permian, LLC (6153), Halcón Field Services, LLC (0280), and Halcón Operating Co., Inc.
(3588). The Debtors’ mailing address is 1000 Louisiana St., Suite 1500, Houston, TX 77002.
        Case 19-34446 Document 228 Filed in TXSB on 09/06/19 Page 2 of 2




                    Members                                          Counsel for Member
 1. SC Fund Management LLC Profit Sharing Plan
    Attn: Edward A. Collery
    747 3rd Avenue, 27th Floor
    New York, NY 10017
    Tel. 212-813-3414
    E-Mail: nedc@scfundamental.com
 2. Michael Sammons
    1013 10th Street # B
    Galveston, TX 77550
    Tel. 210-858-6199
    E-Mail: michaelsammons@yahoo.com

Dated: September 6, 2019                      Respectfully Submitted,

                                              HENRY G. HOBBS, JR.
                                              ACTING UNITED STATES TRUSTEE
                                              REGION 7, SOUTHERN and WESTERN
                                              DISTRICTS OF TEXAS

                                              By:     /s/ Hector Duran
                                                      Hector Duran
                                                      Trial Attorney
                                                      Texas Bar No. 00783996
                                                      515 Rusk, Suite 3516
                                                      Houston, TX 77002
                                                      Telephone: (713) 718-4650 x 241
                                                      Fax: (713) 718-4670

                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served by electronic means
on all PACER participants on this 6th day of September, 2019.

                                              /s/ Hector Duran
                                              Hector Duran, Trial Attorney




                                                 2
